Citation Nr: 1317284	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-41 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to June 1974, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that his in-service duties as an attack helicopter pilot in Vietnam exposed him to significant acoustic trauma and caused his bilateral hearing loss and tinnitus.  

The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was rotary-wing (or helicopter) attack pilot and he served in Vietnam.  This form also shows that the Veteran received the Bronze Star medal and the Air Medal for heroism, among other awards, demonstrating that he had active combat service in Vietnam.  

The Board notes in this regard that, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Given the foregoing, and as the RO found in the currently appealed rating decision , the Veteran's in-service exposure to significant acoustic trauma as a result of his active combat service in Vietnam is conceded.  And, although bilateral hearing loss and tinnitus was not noted in the Veteran's available service treatment records, because he engaged in combat with the enemy as an attack helicopter pilot in Vietnam, and because his report of experiencing in-service bilateral hearing loss and tinnitus seems consistent with the facts and circumstances of such service, the Board also finds that both of these disabilities were incurred in service.

That does not end the inquiry in determining whether service connection for bilateral hearing loss and tinnitus is warranted, however.  More is required in the form of competent evidence demonstrating current disability and a nexus between such disability and active service (as discussed above).  A review of the Veteran's claims file shows that, following VA examination in July 2008, the VA examiner opined that there was no evidence of current disability due to bilateral hearing loss which could be attributed to active service.  This examiner also opined that the Veteran's tinnitus was not related to active service.  The rationale for these opinions included the statement that there was no evidence of bilateral hearing loss and tinnitus in the Veteran's service treatment records.

After reviewing the July 2008 VA examination report (the only VA examination report of record addressing the Veteran's bilateral hearing loss and tinnitus), the Board finds that it is deficient in two key respects.  First, it appears that the July 2008 VA examiner impermissibly relied upon the lack of in-service complaints of or treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records as support for her negative nexus opinion concerning the contended causal relationship between these disabilities and active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  As noted above, the Board has conceded that the Veteran likely experienced bilateral hearing loss and tinnitus during his active combat service as an attack helicopter pilot in Vietnam.  Second, the Board notes that the July 2008 VA examiner did not provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning as is required by the Court's decision in Martinak.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Given the foregoing, the Board finds that the July 2008 VA examination is inadequate for purposes of adjudicating the Veteran's service connection claims for bilateral hearing loss and tinnitus.

Having set aside the July 2008 VA examination as inadequate for adjudication purposes, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board again observes that this examination should take note of the Veteran's competent and credible lay statements regarding in-service incurrence of bilateral hearing loss and tinnitus during his active combat service as an attack helicopter pilot in Vietnam.

The Board finally notes that, in June 2010, the Veteran submitted a letter from his family practice physician dated in May 2010 in which this clinician opined that the Veteran's tinnitus "could possibly be a result from flying a helicopter with a jet engine in the Vietnam War."  (The Board notes parenthetically that the Veteran's service representative waived RO jurisdiction over this evidence in an April 2013 Informal Hearing Presentation.)  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the May 2010 letter from the Veteran's private physician is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for tinnitus.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private outpatient treatment records.  The Board notes in this regard that the most recent VA outpatient treatment records associated with the Veteran's claims file are dated only through July 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss or tinnitus since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was an attack helicopter pilot who served in combat in Vietnam; thus, his statements regarding in-service incurrence of bilateral hearing loss and tinnitus should be presumed credible.  The examiner also is advised that the Veteran contends that his current bilateral hearing loss and tinnitus are related to his exposure to significant acoustic trauma during active service; given the Veteran's active combat service as an attack helicopter pilot, his in-service exposure to significant acoustic trauma is conceded.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

